Opinion by
Mollison, J.
At the trial it was disclosed that the twine involved was invoiced and entry was made at 17 cents per pound, following advice from the appraiser; that subsequently, upon later advice from the examiner, the entry was amended to a basis of 17cents per pound; and that appraisement was made at a value of 18 cents per pound. It subsequently developed that the *36018-cent value returned by the appraiser was inadvertent and that 17% cents was considered by that officer to be the correct dutiable value. However, as this error was not" discovered until it was too late to be rectified, and no appeal from the appraised value was taken, it stands as the statutory dutiable value of the merchandise, and the additional duties here sought to be remitted automatically accrued. From an examination of the record the court held that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted..